Citation Nr: 1048393	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee osteoarthritis 
with medial joint space narrowing, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from November 1978 to September 
1991.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a February 2009 decision.  By Order dated in November 
2009, the United States Court of Appeals for Veterans Claims 
(Court) partially vacated that decision, and remanded the appeal 
to the Board in accordance with a Joint Motion for Remand, filed 
by the parties in the case.  In March 2010, the Board remanded 
the claim for additional development.  Such development having 
been completed, the appeal has been returned to the Board for 
further review.

The Veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in September 2008.  
A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

Throughout the appeal period, the preponderance of the medical 
evidence does not show ankylosis of the left knee, recurrent 
subluxation or lateral instability of the knee, dislocated knee 
cartilage, removal of the knee cartilage, limitation of 
extension, compensable limitation of flexion, or impairment of 
the tibia or fibula


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  

In the instant case, the foregoing notice requirements were 
satisfied by a September 2005 letter.  Further, the Veteran was 
informed of the law and regulations governing the assignment of 
disability ratings and effective dates in a March 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  In accordance with the 
Board's March 2010 remand, the Veteran underwent a current VA 
examination in July 2010.  Additionally, all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran essentially contends that his service-connected left 
knee disability is more severe than his currently-assigned 10 
percent evaluation.

Historically, the RO granted service connection for left knee 
strain in an August 1993 rating decision and assigned a 10 
percent disability rating.  The Veteran filed a claim for an 
increased disability rating of his left knee in August 2005. 

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may be 
revealed by the record throughout the appeal period.

In evaluating claims for increased ratings, we must evaluate the 
Veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.
Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion due to healed injury is 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.  
Under section 4.59, painful motion due to arthritis is considered 
limited motion even though a range of motion is possible beyond 
the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In the analytical discussion below the Board finds that a rating 
in excess of 10 percent for left knee osteoarthritis with medial 
joint space narrowing is not warranted.

The RO has assigned a 10 percent rating for the Veteran's 
service-connected left knee osteoarthritis with medial joint 
space narrowing under Diagnostic Code 5257 (pertaining to other 
impairment of the knee as shown by recurrent subluxation or 
lateral instability).  Under this Code, a 10 percent evaluation 
is assigned for "slight" recurrent subluxation or lateral 
instability, a 20 percent evaluation is assigned for "moderate" 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation is assigned for "severe" recurrent subluxation or 
lateral instability.
The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 5257 are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In the instant case, while the Veteran has consistently reported 
that his left knee feels unstable and gives way, the objective 
medical evidence does not reflect even slight instability.  
Specifically, an October 2005 VA examination found the Veteran to 
be "stable to varus and valgus stress," and at an October 2007 
VA examination, the Veteran demonstrated "normal" medial and 
lateral collateral stability and anterior and posterior cruciate 
stability.  Additionally, an April 2009 VA treatment report and a 
July 2010 VA examination report reflect specific findings of no 
instability.  Likewise, none of the evidence of record reflects 
subluxation.

As the objective medical evidence of record does not indicate 
actual subluxation or instability in the Veteran's left knee, 
(and such evidence is the most probative since its purpose was to 
test for the impairment), a disability rating in excess of 10 
percent is not warranted under the provisions of Diagnostic Code 
5257.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating or a rating separate from 
the one assigned under Diagnostic Code 5257, but finds that none 
does.  None of the medical evidence of record, including the 
reports of the October 2005, October 2007, and July 2010 VA 
examinations, indicate ankylosis of the knee, dislocated 
cartilage, removal of cartilage, or impairment of the tibia and 
fibula.  As such, a rating under Diagnostic Code 5256, 5258, 
5259, or 5262 is not appropriate.

Additionally, with respect to Diagnostic Code 5260 (pertaining to 
limitation of flexion of the leg) and Diagnostic Code 5261 
(pertaining to limitation of extension of the leg), the Board 
notes that the Veteran demonstrated normal extension of his left 
knee at the October 2005, October 2007, and July 2010 VA 
examinations.  Although the July 2010 VA examiner noted pain on 
initial range of motion, including extension, pain did not result 
in any actual limitation of extension (as evidenced by the 
finding of normal extension).  Further, none of the VA 
examinations conducted throughout the appeal indicate that pain, 
or any other factor, resulted in limitation of extension on 
repetitive use.  See DeLuca, 8 Vet. App. 202 (1995).  As such, 
the Board finds that the Veteran's currently-assigned 10 percent 
rating contemplates painful extension of his left knee.  See 
38 C.F.R. § 4.59.

With respect to limitation of flexion, the Board acknowledges 
that the Veteran demonstrated decreased flexion of 115 degrees at 
the October 2005 VA examination, and decreased flexion of 130 
degrees at the July 2010 VA examination; however, these findings 
do not warrant even a compensable rating under Diagnostic Code 
5260 (which requires limitation of flexion to 60 degrees for a 0 
percent rating).  The Board is also cognizant that the July 2010 
VA examination reflects additional limitation of flexion to 50 
degrees on repetition due to pain.  However, this additional loss 
of function on repetitive use does not warrant even a compensable 
rating under Diagnostic Code 5260, as limitation of flexion to 45 
degrees is required for a 10 percent rating under that code.  See 
DeLuca.

The Board acknowledges the representative's contention that the 
October 2007 VA examination did not document where pain set in on 
range of motion testing.  (See June 2008 statement).  However, it 
appears the point at which pain set in was not recorded because 
there was no pain during range of motion testing at that time.  
There is no indication that the examiner simply ignored the issue 
of pain.  He specifically addressed indicators of pain, noting 
there was tenderness but no edema, effusion, weakness, redness, 
heat, or guarding on movements.  In short, although the Board 
acknowledges that the Veteran's left knee disability is painful 
and continues to present challenges in his daily activities, this 
has been contemplated in the assigned 10 percent rating.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating.  
The benefit-of-the doubt doctrine is inapplicable and the appeal 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




Extraschedular Rating

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Applying the analysis outlined in Thun, the Board finds that a 10 
percent rating reasonably describes the disability level and 
symptomatology manifested by the Veteran's service-connected left 
knee disability throughout the course of the appeal.  The Board 
acknowledges that, at his September 2008 hearing, the Veteran 
testified that he had missed approximately two weeks of work in 
the last twelve months as a result of his service-connected left 
knee disability.  The Board also acknowledges co-worker 
statements, submitted in September 2008, which describe the 
impact of the Veteran's service-connected left knee disability on 
his employment.  However, the Board finds that the Veteran's 
currently-assigned 10 percent rating contemplates these 
complaints.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in order.

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly 
raised by a claimant or reasonably raised by the record, is an 
attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased compensation.  
There must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. 
Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the 
holding of Rice is inapplicable since the evidence of record 
clearly shows that the Veteran is currently employed; thus, there 
is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted.


ORDER

A rating in excess of 10 percent for left knee osteoarthritis 
with medial joint space narrowing is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


